DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response; amended claims 2, 17, 20, 24, 37, 40, and 42; and cancelled claim 16, 21, 36, and 41 on 11/10/2021.
Applicant’s amendment to claim 17 overcomes the claim objection previously presented. 
Applicant’s amendments to claims 2 and 17 overcome the 112(b) rejections previously presented. 
The 112(b) rejection of claim 16 and 21 are withdrawn in view of the cancellation of the claim. 

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Applicant argues: 
“Accordingly, Kondo is not provided with a cooling liquid bath, wherein the belt and the foil material are movable through the cooling liquid bath. Similarly, Kondo does not provide a roll immersed into the cooling liquid bath together with the belt in rotation direction. The secondary reference to Sugiura does nothing to address this deficiency.” (Remarks, Page 2-4)

“The "water tank" is consistent with the rest of the US publication in which "[t]he [water
tank] 19, which is formed in a box of which an upper surface is open, is provided so as to cover
the entire lower surface of the fourth cooling roller 16. The [water tank] 19 collects the sprayed
cooling water and discharges the collected cooling water from a drainage port 19A formed on a
lower side of the [water tank] 19." See Kondo at Para [0118]. As such, the water tank merely spans the lower surface of the roller 16 such that it can catch all water dripping down therefrom
until excess water is absorbed by the water absorption roll 20. Indeed, it is clear that element 19 is not designed to retain water, as it is provided with a drainage port 19A at the lowest point of the box 19. As noted by the cited paragraph, the water sprayed by the nozzle 18 is then discharged through the drainage port. The element 19 therefore would not provide a substantial water level through which a belt and foil material could be moved.

Accordingly, FIG. 3 shows Kondo in use, as indicated by the active nozzle 18 and the

acknowledges that the material of Kondo is not shown to pass through liquid, but asserts that
immersing the belt and foil in liquid "is an intended operation of the apparatus of Kondo." No
support for this assertion appears in the reference. Instead, the nozzle 18 of Kondo sprays a
liquid on the belt as it passes, and the belt is never submerged. In fact, if the water tank of
Kondo were filled to a point sufficient to submerge the lowest part of the belt, the nozzle 18
would be submerged and would fail to function as taught by the reference.

Indeed, neither reference shows a foil submerged in a liquid bath, and neither shows any
motivation to do so, since the references do not seek the rapid cooling achieved by the claimed
device.” (Remarks, Page 4-5)

Examiner respectfully disagrees. Applicant discloses the cooling liquid bath comprises a container with a cooling medium (Specification, Page 13, Ln 23-16). Examiner notes claim 1 does not require cooling liquid bath (i.e., container) to be filled with water. Recitation “wherein the belt rests on the first roll and the roll is immersed into the cooling liquid bath together with the belt in rotation direction” is an intended operation of the device. 
 Kondo teaches a device for cooling stretch foil material, comprising a cooling liquid bath (i.e., a container) with sprayed water (i.e., cooling medium), wherein the belt and the foil material are movable through the cooling liquid bath (Figure 3, item 19 and [0117]).  Kondo teaches the belt and foil are disposed in the liquid bath as water is sprayed onto the foil [0109]. 

While Examiner concurs Kondo does not teach filling the cooling liquid bath (i.e., container) such that foil material is immersed into the cooling liquid bath, given that the liquid bath of Kondo is identical to the instant liquid bath and the movable belt and first roll of Kondo are disposed within the cavity of the liquid bath identical to the instant movable belt and first roll, the liquid bath of Kondo would be capable of being filled such that the belt and foil are immersed. 

The cited prior art teaches all of the positively recited structure of the claimed apparatus (e.g., the cooling liquid bath). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. The .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for blowing water off from the belt” in claim 1; 
“tension means” in claim 10; 
“means for separating the foil material from the belt at the second predetermined position” in claim 12;
“cooling means inside the roll for cooling the belt” in claim 15; 

“a lay-on system for the melt” in claim 17;
“a cleaning device for removing adhesions from the belt” in claim 18;
“means for measuring temperatures of the belt at predetermined positions and/or at least one the cooling means and for influencing the cooling efficiency of the cooling means depending on the temperatures measured” in claim 20;
“cooling means” in claim 20; and
“a monitoring means for monitoring at least one of drying, contamination, temperature, of the foil material” in claim 21. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Based on Applicant’s disclosure, 
“means for blowing water off from the belt” will be interpreted as an air blower [0105];
“tension means” will be interpreted as rolls ([0089] and Figure 4); 
“means for separating the foil material from the belt at the second predetermined position” will be interpreted as rolls (Figure 4 and [0087]);
“cooling means inside the roll for cooling the belt” will be interpreted as cooled rollers [0115]; 
 “a lay-on system for the melt” will be interpreted as air knives or elect-static pinning system [0085], [0121]; and
“a cleaning device for removing adhesions from the belt” will be interpreted as water, brushes, air, or a combination thereof [0104]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 6, 8-12, 15, 17, 18, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the belt rests on the first roll and the roll is immersed into the cooling liquid bath together with the belt in rotation direction.” It is unclear if “the roll” refers to “the first roll” or “the second roll.” Claims 2, 6, 8-12, 15, 17, 18, 20, and 22 are indefinite for depending on indefinite claim 1. 

Claim 20 recites the limitation “the cooling means.” The structure of the cooling means is unclear. Applicant discloses utilizing the means for additional cooling of the belt to cool the area between the second predetermined position 31 and the first predetermined position 21 in the direction of movement of the belt utilizing any cooling methods [0106], but fails to disclose the structure of the means for cooling. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 6, 8, 10, 12, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (PG-PUB 2016/0052243) in view of Sugiura (PG-PUB 2009/0243145).  
Regarding claim 1, Kondo teaches a device for cooling stretch foil material, comprising:
a movable belt  wherein the belt is intended for receiving the foil material at a first predetermined position of the device, for transporting the received foil material, and for discharging the foil material at a second predetermined position (Figure 3, item 17 [0109]), 
a first roll and a second roll, wherein the belt is led over the first roll and over the second roll (Figure 3, item 14 and 16 and [0109]),
wherein the device is adapted to cool the received foil material and/or the belt,

wherein the first predetermined position being located in an area, where the belt rests on the first roll and the roll is disposed into the cooling liquid bath together with the belt in rotation direction (Figure 3, item 19 and [0117]),
wherein the second predetermined position being located in an area where the belt rests on the second roll (Figure 3, item 14), and
means for removing extra cooling water (Figure 3, item 20 and [0118]). 

Kondo teaches a water-absorption roller is provided on a lateral side of the fourth cooling roller near the second cooling roller to be in contact with the metal endless belt to removes extra cooling water attached on the back surface of the metal endless belt (Figure 3, item 20 and [0118]). Kondo teaches when the surface temperature of each of the fourth cooling roller and the metal endless belt is the dew point or less, condensation may generate on the surface to possibly make it difficult to form a uniform sheet [0122]. 

Kondo teaches the belt and foil are disposed in a water bath as water is sprayed onto the foil [0109]. While Kondo does not explicitly teach the foil material is immersed into the cooling liquid bath together, filling the water bath such that the belt and foil are immersed in liquid is an intended operation of the apparatus of Kondo. Given that the apparatus of Kondo is identical to the instantly claimed apparatus, the belt and foil would be capable of being immersed into and moved through the cooling liquid bath.  

Kondo does not explicitly teach a blower for blowing water off from the belt, wherein the means for blowing water off from the belt being the first means located in the direction of movement of the belt at or behind the second roll. 

	Sugiura teaches a device for casting a film onto a cold drum, comprising a

	One of ordinary skill in the art would have recognized the importance of preventing condensation on the belt, as it makes it more difficult to form a uniform sheet as taught by Kondo. Additionally, one of ordinary skill in the art would have recognized that blowing gas to a cooled mold surface such as a cold drum is a common technique used to prevent dew generation, as taught by Sugiura. It would have been obvious to one of ordinary skill in the art to incorporate the blower for blowing air off the belt directly before disposing a melt (i.e., behind the second roll) as taught by Sugiura for the purpose of preventing dew generation on the cool surface, as desired by Kondo, thereby making it easier to obtain a uniform foil. 

	Regarding claim 2, Kondo in view of Sugiura teaches the device as applied to claim 1, wherein the belt is an endless belt made from stainless steel (Kondo, [0115]). 

	Regarding claim 6, Kondo in view of Sugiura teaches the device as applied to claim 1, wherein the first predetermined position is above the liquid level of the cooling liquid bath (Kondo, Figure 3). 

	Regarding claim 8, Kondo in view of Sugiura teaches the device as applied to claim 1, further comprising at least one third roll, wherein the at least one third roll is arranged so as to guide the foil material and/or the belt (Kondo, Figure 3, item 13 and [0109]).

	Regarding claim 10, Kondo in view of Sugiura teaches the device as applied to claim 1, further comprising rolls for applying tension (Kondo, Figure 3, item 13 and 15 and [0109]).



Regarding claim 15, Kondo in view of Sugiura teaches the device as applied to claim 1, wherein the first roll comprises a water-cooling cooler inside the roll, wherein the water-cooling cooler also inherently cools the belt disposed on the roll (Kondo, [0113]).

Regarding claim 22, Kondo in view of Sugiura teaches the device as applied to claim 1, further comprising an extrusion device for melting the foil material and for applying the molten foil material to the belt (Kondo, Figure 3, item 12 and [0109]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (PG-PUB 2016/0052243) in view of Sugiura (PG-PUB 2009/0243145), as applied to claim 1, in further view of Karszes (US 6,060,003). 
	Regarding claim 9, Kondo in view of Sugiura teaches the device as applied to claim 1.
Kondo in view of Sugiura does not teach the second roll and/or the third roll are modifiable with respect to their position. 
Karszes teaches a device for making a plastic sheet, comprising a belt provided with adjustable rollers to adjust the pressure and tensioning of the belt and, therefore, adjust the pressure of belt against the chill rollers while allowing the belt to move with the rotation of the chill rollers (Figure 1). Karszes teaches applying a uniform pressure to the sheet during processing is important to produce a more uniform thickness can be achieved, which also results in a product of enhanced optical quality.
It would have been obvious to one of ordinary skill in the art to improve the device of Kondo in view of Sugiura with an adjustable second roll to allow for adjusting the tensioning of the conveyor belt for the particular application in order to apply uniform thickness and obtain enhanced quality as taught by Karszes. 

Claim 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (PG-PUB 2016/0052243) in view of Sugiura (PG-PUB 2009/0243145), as applied to claim 10 and 1, respectively, in further view of Yamada (PG-PUB 2011/0033640). 
	Regarding claim 11, Kondo in view of Sugiura teaches the device as applied to claim 10, wherein the first and third rolls appear identical in size (Kondo, Figure 3, items 13 and 16). 
Kondo in view of Sugiura does not explicitly teach the second roll and/or the third  roll has a smaller diameter than the first roll. 
Yamada teaches a device for manufacturing a laminate comprising multiple rollers, wherein a melt is extruded onto a cooling roll and brought into contact with a touch roll (Figure 2a-2c, items 5 and 6 and [0235]), wherein the touch roll is smaller (i.e., has a smaller diameter) than the cooling roll (Figure 2a-2c, items 5 and 6). 
It would have been obvious to one of ordinary skill in the art to substitute the sizes of the first and third roller of Kondo in view of Sugiura with the sizes of the touch and cooling roll of Yamada, a functionally equivalent cool roll used for receiving an extruded melt and the touch roll used for applying pressure to the melt.

Regarding claim 17, Kondo in view of Sugiura teaches the device as applied to claim 1.
Kondo in view of Sugiura does not explicitly teach an air knife or electrostatic pinning system. 
	Yamada teaches an air knife, air chamber, a press roll method, liquid paraffin coating method and static electricity application methods can be used for improving close contact between the melt and roll, thereby avoiding slippage of the melt on the drum that causes a variation of retardation [0255]-[0256]. 
	It would have been obvious to one of ordinary skill in the art to improve the device of Kondo in view of Sugiura with an air knife system to improve contact of the melt with the roll, thereby avoiding potential defects as taught by Yamada. 


Kondo in view of Sugiura does not explicitly teach utilizing water, brushes, or air for removing adhesions from the belt. 
Yamada teaches a system for producing a film (Figure 1) comprising a cleaning device for cleaning belts and rolls automatically to the production apparatus of the invention to reduce product defect [0037], [0039]. Yamada teaches there is no limitation in the cleaning device, and includes, for example, a method nipping a brush roll, a water absorbing roll, an adhesive roll and a wiping roll, an air blow method of blowing clean air, incineration device by laser, or combination thereof [0274].
It would have been obvious to improve the apparatus of Kondo in view of Sugiura with the blower of Yamada for blowing clean air to clean the belt of Kondo in view of Sugiura for the purpose of reducing product defect as taught by Yamada. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (PG-PUB 2016/0052243) in view of Sugiura (PG-PUB 2009/0243145), as applied to claim 1, in further view of Yamada (PG-PUB 2008/0088052). 
	Regarding claim 20, Kondo in view of Sugiura teaches the device as applied to claim 1, wherein the temperature of each of the cooling rollers are controlled in advance so that a surface temperature of each of the metal endless belt and the fourth cooling roller which is in direct contact with the extruded molten resin is kept in a desired range, thereby avoiding condensation and alpha crystals (Kondo, [0121]-[0122]).
	Kondo in view of Sugiura does not explicitly teach means for measuring temperatures of the belt at predetermined positions and/or of at least one of the rolls
	Takada teaches a device for producing a resin sheet using rollers and a conveyor belt (Figure 4), comprising a temperature measuring device (e.g., thermometer) to measure the temperature of the film [0092]-[0094] and a temperature adjusting device to control of the coolant within the roller [0073] and, therefore, adjust the cooling in response to the temperature of the film [0072], [0092]-[0094].
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742